NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 14 February 2022.  
In view of amendments filed 14 February 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed 14 February 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed 14 February 2022 with respect to claims 2–7 and 12–17 claim objection have been carefully considered and the claim objection is withdrawn.    
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Job Processing System, Control Method for Job Processing System, and Storage Medium for Notifying of a Quality of a Resultant Product.
Claims 1–3, 5–13 and 15–20 are allowed. Claim 1, 11 and 20 are independent claims. Claims 2, 3 and 5–10 depend on claim 1. Claims 12, 13 and 15–20 depend on claim 11.
Applicant’s Reply (14 February 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 11 and 20 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the feature of claims 1, 11 and 20. 
The Reply has amended claims 1, 11 and 20 to add several features as shown in the excerpt below: 
[1] “a controller that, based on the quality request data received by the network interface, an item a notification of which is to be performed as a quality of a resultant product which is obtained by executing the job from among a plurality of items concerning quality,
wherein the job processing system receives quality data of the resultant product, and 
wherein the job processing system performs, based on the item specified by the controller and received quality data, a notification of a quality of the resultant product with respect to the item specified by the controller from among the plurality of items concerning quality” along with all other limitations as required by independent claim 1.
[11] “receiving quality request data; 
specifying, based on the received quality request data, an item a notification of which is to be performed as a quality of a resultant product which is obtained by executing the job from among a plurality of items concerning quality; 
receiving quality data of resultant product; and 
issuing, based on the specified item and the received quality data, a notification of a quality of the resultant product with respect to the item specified from among the plurality of items concerning quality” along with all other limitations as required by independent claim 11.
[20] “receiving quality request data; 
specifying, based on the received quality request data, an item a notification of which is to be performed as a quality of a resultant product which is obtained by executing the job from among a plurality of items concerning quality;
receiving quality data of the resultant product; and 
issuing, based on the specified item and the received quality data, a notification of a quality of the resultant product with respect to the item specified from among the plurality of items concerning quality” along with all other limitations as required by independent claim 20.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Hayashi (11,079,979)
Describes an information processing apparatus receives designation of a level of a print quality requirement concerning a print product, identifies a quality level for each of a plurality of print parameters corresponding to the received level of the print quality requirement concerning the print product based on a table in which the level of a print quality requirement is associated with a quality level for each of the plurality of print parameters, and outputs requirement data representing the identified quality level for each of the print parameters.
Dattilo et al. (2009/0323085)
Describes a method and system for improving the output quality of an image forming device. The method and system enable the image forming device to generate and display notifications to a user. The notifications provide possible suggestions to the user to improve the output quality of the documents to be processed. The image forming device generates the notifications, based on the properties of the document to be processed. 
Marchesotti et al. (2008/0278744)
Describes receiving a submitted print job, and extracting features from the submitted print job for characterizing the print job. The extracted features are compared with a predictive model which is based on features extracted from prior print jobs and enhancement operations performed on the prior print jobs. A proposed enhancement operation is generated for the submitted print job based on the comparison. The print job is automatically printed with the proposed enhancement operation. The print job with a proposed enhancement operation is presented to an operator.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672